— Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered August 10, 2009 in a personal injury action. The order, insofar as appealed from, denied the motion of defendants for summary judgment and granted the cross motion of plaintiff for leave to amend her complaint.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on December 21, 2010,
It is hereby ordered that said appeal is dismissed without costs upon stipulation.
All concur except Pine, J., who is not participating. Present— Martoche, J.P., Carni, Green, Pine and Gorski, JJ.